Citation Nr: 1622695	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for residuals of hepatorrhaphy.

2.  Entitlement to a rating in excess of 30 percent for chronic headaches.

3.  Entitlement to a rating in excess of 10 percent for epicondylitis of the left elbow.

4.  Entitlement to a rating in excess of 10 percent for epicondylitis of the right elbow.

5.  Entitlement to a rating in excess of 10 percent for a deep and non-linear surgical scar of the abdomen, associated with residuals of hepatorrhaphy.

6.  Entitlement to a rating in excess of 10 percent for painful and tender scars of the anterior trunk, associated with residuals of hepatorrhaphy.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1990 to May 1994, to include service in Southwest Asia.  His decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The RO granted service connection and a 10 percent rating for a tender and painful scar of the anterior trunk, associated with residuals of hepatorrhaphy, effective May 29, 2009; increased the rating for chronic headaches from 10 to 30 percent, effective June 24, 2009; increased the rating for bilateral epicondylitis of the elbows from zero to 10 percent, effective June 24, 2009; and denied a rating in excess of 10 percent for residuals of hepatorrhaphy.

In June 2015, while the Veteran's appeal was pending, the RO granted service connection and a 10 percent rating for a deep and non-linear surgical scar of the abdomen, associated with residuals of hepatorrhaphy, effective May 29, 2009; increased the rating for residuals of hepatorrhaphy from 10 to 50 percent, effective May 29, 2009; and assigned separate 10 percent ratings for epicondylitis of each elbow, effective June 24, 2009.

Although the RO considered its June 2015 decision to be a full grant of the benefit sought on appeal with respect to the residuals of hepatorrhaphy, higher ratings remain potentially available for that disability under the applicable diagnostic code(s).  See 38 C.F.R. § 4.114, Diagnostic Code 7311 (residuals of injury of the liver) (cross-referencing Diagnostic Codes 7301, 7312, and 7345).  As such, that issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Accordingly, and in light of the other ratings assigned in the June 2015 rating decision, the issues on appeal have been characterized as set forth above, on the title page.

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although additional evidence pertinent to the evaluation of the residuals of hepatorrhaphy was received at the AOJ subsequent to issuance of a statement of the case (SOC) in December 2010, that issue was not thereafter addressed in a supplemental SOC (SSOC).  See 38 C.F.R. § 19.31(b)(1).  This needs to be corrected.

The record reflects that the Veteran has been treated emergently for pain and discomfort associated with his service-connected abdominal wound.  See, e.g., statement from Veteran's spouse, received in April 2013.  Because the records of such treatment, if obtained, could bear on the outcome of the Veteran's appeal, efforts must be made to procure them.  See 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

In submissions dated in February and April 2016, the Veteran's representative(s) advanced argument to the effect that the findings set out in the last relevant VA examinations in July 2012 are no longer an accurate reflection of the severity of the Veteran's service-connected headaches, epicondylitis of the elbows, and scars, and that new examinations should be conducted.  See, e.g., April 2016 Appellate Brief, p. 4 (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) for the proposition that where a Veteran claims that a disability is worse, and the available evidence is too old to adequately evaluate the disability, VA must provide a new examination).  In light of the representative's submissions, and the suggestion of worsening, the Board agrees that new examinations are necessary.  See, e.g., 38 C.F.R. § 3.327(a) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that VA should have scheduled the appellant for another examination under circumstances where he complained of increased disability two years after his last examination).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide a release for the records of any emergency department treatment he has received for pain and discomfort associated with his service-connected abdominal wound, and to identify, and provide appropriate release(s) for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary releases, assist him in obtaining the records identified.

2.  Arrange to have the Veteran scheduled for appropriate examinations for purposes of determining the current level of severity of his service-connected headaches, bilateral epicondylitis of the elbows, and residuals of hepatorrhaphy, to include any associated scars.
 
3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

